Citation Nr: 0304712	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  99-24 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chloracne, including as due to exposure to Agent Orange in 
service.  

(The issue of entitlement to service connection for chloracne 
will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.  

This appeal arises from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas which denied the veteran's request to reopen 
his claim for service connection for chloracne.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for chloracne on de novo 
review pursuant to the provisions of 38 C.F.R. § 19.9(a)(2).  
When it is completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903.  After giving 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.	A May 1997 rating decision of the RO denied the 
veteran's claim for service connection for chloracne.  
The veteran did not file a notice of disagreement with 
the denial of service connection for chloracne within 
one year of being notified his claim was denied.  

2.	The additional evidence submitted since the May 1997 
decision of the RO bears directly and substantially upon 
the specific matter under consideration, is not either 
cumulative or redundant, and is significant enough that 
it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSIONS OF LAW

1.	The May 1997 rating decision of the RO is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 
20.1103 (1996).  

2.	New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for 
chloracne.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  However, 
those specific provisions are applicable only to claims filed 
on or after August 29, 2001.  They do not apply in the 
instant case as the claim to reopen was filed well before 
August 2001.  

As to the revised duty to assist and enhanced duty to notify 
provisions of VCAA, the Board notes that the instant decision 
reopens the veteran's claim and, as noted above, further 
development under the VCAA will be undertaken in order to 
assist the veteran with this case and this new development, 
to include a VA examination and medical opinion, will be the 
subject of a separate decision.  

Factual Background.  On service enlistment examination in 
September 1965 the veteran's skin was noted to be normal.  
Physical inspection in October 1965 at his entrance into the 
service did not reveal any additional defects.  August 1966 
service medical records reveal the veteran had a carbuncle on 
the side of his face.  In July 1967 the veteran had a 
sebaceous cyst over the right eye.  Service separation 
examination in October 1967 noted the veteran's skin was 
normal.  The veteran's Form DD 214 indicates he served in the 
U.S. Marine Corp and was awarded a Vietnam Service Medal.  .  

A VA examination report, dated in October 1972, lists only 
plantar warts underneath the heading "Skin."  

In August 1996 the veteran filed a claim for service 
connection for a skin disorder.  The veteran indicated he was 
in Vietnam during the time when the defoliant Agent Orange 
was being sprayed.  They saw planes spraying the hills and 
valleys around them.  They were never given any type of 
protective gear or told to beware of the dangers of the 
spray.  He believes that being exposed to Agent Orange spray 
has had ill effects on him and his offspring.  

The veteran wrote to the VA in September 1996 and asked to be 
tested for chloracne.  In January 1997 the veteran submitted 
a letter from the VA Medical Center in Dallas which denied 
his request to be followed in the VA Dermatology Outpatient 
Clinic in October 1990.  

The RO in a May 1997 rating decision denied the veteran's 
claim for service connection for a skin rash secondary to 
exposure to Agent Orange in service.  A May 1997 letter from 
the RO to the veteran notified him the claim had been denied.  
In June 1997 the veteran filed a notice of disagreement, but 
did not indicate disagreement with the determination denying 
service connection for a skin rash.  

In July 1998 the veteran requested his claim for service 
connection for chloracne be reopened.  The RO in an October 
1998 letter informed the veteran he must submit new and 
material evidence to reopen his claim.  The RO denied the 
veteran's request to reopen his claim in a February 1999 
rating decision.  The veteran filed a notice of disagreement 
with that decision in March 1999.  The RO issued a statement 
of the case to the veteran in October 1999.  The veteran 
submitted his substantive appeal in November 1999.  On his VA 
Form 1-9 the veteran indicated he served in Vietnam from 
approximately February 1967 to October 1967 and that during 
that time his skin problems developed.  They continued to 
this date.  

The RO sent the veteran a letter in May 2001.  The letter 
informed him of the passage of the VCAA and its provisions.  
It explained what evidence was necessary to establish 
entitlement to service connection and VA's duty to assist the 
veteran with the development of his claim.  

In January 2000 the veteran submitted records from the 
Southwestern Medical Center Dermatology Department which 
included a diagnosis of chloracne in December 1999.  

The RO arranged for the veteran to be examined by VA in 
October 2001.  After examining the veteran, a diagnosis of 
moderately severe chloracne of the face was provided without 
opinion as to etiology.  

The veteran submitted additional dermatology records from 
Southwestern Medical Center in February 2002.  They included 
dermatology records dated from December 1999 through January 
2001.  They revealed diagnoses and treatment of acne and 
chloracne.  

In October 2002 the undersigned Acting Veterans Law Judge 
heard testimony from the veteran at a videoconference.  The 
veteran testified he first had problems with cysts on his 
face when he was out in the field in Vietnam.  He was treated 
in service and given shots to dissolve the cysts.  Since 
service he had continued to have treatment.  (T-3).  He was 
first diagnosed with chloracne in 2000.  (T-4).  He was 
treated at an aid station in service.  The veteran was first 
treated after service for the skin problems in the late 
seventies or early eighties.  (T-7).  

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by the RO and 
has not been timely appealed, that determination is final.  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
reviewing the former disposition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2002).  

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) 
(1996).  

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  38 C.F.R. § 3.156(a) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the decision in Hodge.

Analysis.  The RO denied service connection for chloracne in 
a May 1997 rating decision.  The RO notified the veteran his 
claim for service connection was denied by letter in May 
1997.  The veteran filed a notice of disagreement in June 
1997, but did not disagree with the denial of service 
connection for chloracne.  As a notice of disagreement was 
not filed within one year of the date the veteran was 
notified his claim for service connection for chloracne was 
denied, the May 1997 rating decision became final as to that 
issue.  

New and material evidence is required to reopen the claim for 
service connection for chloracne.  The Board compared the 
evidence in the claims folder in May 1997 with that submitted 
since May 1997.  

In May 1997 the only evidence in the claims folder were the 
service medical records and the statements of the veteran 
contending he had a skin rash in service which continued to 
trouble him.  There were no post-service medical records of 
treatment for a skin rash in the claims folder at the time of 
that rating decision.  

Since May 1997 the veteran has submitted private medical 
records which include diagnosis of chloracne.  Also the RO 
arranged a VA examination which revealed the veteran had 
chloracne on his face.  Those records are not duplicates of 
the evidence in the claims folder in May 1997.  They are new.  

The December 1999 private medical record and October 2001 VA 
examination report both include diagnosis of chloracne.  They 
are relevant to the issue of service connection for 
chloracne.  Pertinent VA case law has clearly stated that new 
and material evidence does not have be of such weight as to 
change the outcome of the prior decision.  Hodge, supra at 
1363.  It must only be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  

The medical records including diagnoses of chloracne are so 
significant they must be considered in order to fairly decide 
the merits of the claim.  As the veteran has presented new 
and material evidence, the veteran's claim for service 
connection for chloracne is reopened.  


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for chloracne; to this 
extent only, the appeal is granted.  



	                        
____________________________________________
	T. L. Douglas
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

